Citation Nr: 1722759	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-04 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disability, other than post-operative coccygectomy.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a right ankle disability.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right eye disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Houston, Texas, Regional Office RO of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for hearing loss, tinnitus, a low back disability, a right ankle disability, and a left ankle disability were denied in an August 2004 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the August 2004 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hearing loss and tinnitus.

3.  The evidence received since the August 2004 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability, other than post-operative coccygectomy.

4.  The evidence received since the August 2004 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle disability.

5.  The evidence received since the August 2004 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disability.

6.  The preponderance of the evidence weighs against associating any currently diagnosed disability of the right eye with any incident of service.




CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for hearing loss, tinnitus, a low back disability, a right ankle disability, and a left ankle disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  As new and material evidence has not been received, the claim for service connection for a low back disability, other than post-operative coccygectomy, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  As new and material evidence has not been received, the claim for service connection for a right ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  As new and material evidence has not been received, the claim for service connection for a left ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The criteria for entitlement to service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

Concerning the new and material evidence claims, the duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

VA has provided medical examinations concerning the claimed low back disability and right eye disability.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board finds that the reports of the examinations and the provided opinions provide the information needed to fairly decide the claims for service connection, including addressing the determinative issues of diagnosis and causation.

Each examiner reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the November 2012 VA examinations in conjunction with the June 2014 addendum are adequate.  

Previously, the Board remanded the claims to obtain additional treatment records and the Veteran's Social Security Disability records.  In June 2014, the Veteran was sent a letter requesting that he provide the needed information to obtain the requested records.  The Veteran did not respond to the letter.  In July 2014, the Social Security Administration informed VA that the Veteran's medical record had been destroyed and further efforts to obtain those records would be futile.  Additionally, in light of VA treatment records that have been obtained and associated with the record, the obtaining of the requested medical opinion, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence to Reopen a Claim for Service Connection for Bilateral Hearing Loss and Tinnitus

An August 2004 RO rating decision denied service connection for bilateral hearing loss and tinnitus.  The RO essentially found that the service medical records did not show that the Veteran had hearing loss or tinnitus while he was on active duty, and post-service medical records were negative for hearing loss or tinnitus.

The Veteran did not perfect an appeal of the August 2004 rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2016).

The evidence added to the claims file subsequent to the August 2004 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran and his spouse.  In particular, a November 2012 VA examination resulted in a diagnosis of tinnitus.  Also, in November 2012, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
50
75
80
LEFT
55
60
70
75
80

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In August 2004, the claims were denied due to lack of a current diagnosis of hearing loss or tinnitus.  The November 2012 VA examination tends to support the claim because it provides evidence of a current diagnosis of a hearing loss disability and tinnitus, which were unestablished at the time of the previous final denial.  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for bilateral hearing loss and tinnitus are reopened. 

New and Material Evidence to Reopen a Claim for Service Connection for a Low Back Disability

A July 1980 RO rating decision denied service connection for residuals of a post-operative coccygectomy.  That denial was confirmed in a February 1995 decision.  In an August 2008 decision, the RO found that new and material evidence sufficient to reopen a claim for service connection for post-operative coccygectomy had not been submitted.  Additionally, the RO denied service connection for a low back disability on the merits.

During the course of the present appeal, the previously denied claim for service connection for residuals of a post-operative coccygectomy was reopened, and service connection was granted for post-operative coccygectomy by means of a December 2012 Decision Review Officer decision.  The Veteran seeks to reopen his other claim for service connection for a low back disability other than post-operative coccygectomy.

The service medical records show that in February 1971, the Veteran was treated for low back pain.  The note shows that the Veteran fell 14 feet from an oil derrick two months previously.

A March 1971 service medical record show that the Veteran fell 14 feet two months previously.  Since that time, he experienced pain in the lower lumbar area.  He was treated for a lumbosacral strain.

A September 1971 treatment record shows that the Veteran fell off of an oil rig approximately four months prior to entering service.

In October 1971, the Veteran underwent a coccygectomy.  The operative report shows that there was no history of recent injury.  Approximately four months prior to entering service, the Veteran fell from a derrick and injured his spine.

On service separation examination in November 1971, the Veteran's spine was noted to be normal with no loss of motion or spasm.  On an accompanying Report of Medical History, the Veteran indicated that he experienced recurrent back pain.

A February 1977 treatment record indicates that the Veteran injured his back and right leg in an accident on January 18, 1976, in the afternoon..  It was noted to be an on-the-job accident.  By way of history, the Veteran also indicated that he had 3500 pounds of paper fall on him in 1974.

December 1992, August 1993, and January 1994 VA treatment records shows that the Veteran experienced back pain.  A January 1993 X-ray revealed degenerative changes of the lumbar spine.

In a January 1993 hospital discharge summary, it was noted that the Veteran had a low back injury in 1978 in which he stated that he had five crushed vertebra.

In a January 1995 letter, the Veteran's mother stated that while the Veteran was in the service, he fell and hurt his tailbone.  

In March 2003, the Veteran stated that he slipped, fell, and broke his tailbone while on active duty.  He stated that surgery was required.

In an August 2004 decision, the RO denied service connection for a low back disability.  The RO found that the service medical records showed that the Veteran fell off an oil rig and hurt his back prior to service.  The service medical records showed treatment of low back pain, but they did not document an actual low back injury that occurred on active duty.  It was noted that in-service X-rays of the back were normal.  Post-service treatment records documented a work-related back injury, and recent treatment records showed degenerative disc disease of the lumbar spine.  

The evidence added to the claims file subsequent to the August 2004 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.  

On VA examination in November 2012, the Veteran reported that he had no injury after leaving after active service.  The examiner stated that records showed that the Veteran had an on-the-job injury in 1976.  The Veteran was employed in construction welding and was laid off in 2011.  The examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by his service.  The examiner did not see any new evidence that would reverse the prior decisions regarding the Veteran's lumbar spine.  The examiner reiterated that the Veteran had an on-the-job injury in 1976.

At the August 2013 Board hearing, the Veteran stated that his tailbone was service-connected.  He stated that he wore a back brace while he was on active duty.

The VA treatment records and VA examination report reiterate that the Veteran currently experiences a low back disability.  Therefore, the additional records are cumulative of the evidence previously considered in the August 2004 RO decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran and spouse reiterate the previously considered assertion that he has a low back disability incurred while on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the August 2004 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the August 2004 RO decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of a low back disability, other than residuals of a post-operative coccygectomy, that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's and his spouse's lay statements are redundant of the evidence previously considered, and the medical reports, while showing a current low back disability, do not relate that low back disability to the Veteran's active service.

As the information provided in support of the application to reopen the claim for service connection for a low back disability does not include new and material evidence, the appeal as to that issue remains denied and the claim is not reopened.

The Board emphasizes to the Veteran that this decision in no way affects the prior grant of service connection for post-operative coccygectomy.

New and Material Evidence to Reopen a Claim for Service Connection for Right and Left Ankle Disabilities

On service separation examination in November 1971, the Veteran's feet were noted to be normal.  The only disability of the lower extremities noted was a surgical scar in the intergluteal area.  On an accompanying Report of Medical History, the Veteran indicated that he did not experience foot trouble.  However, he did indicate that he had swollen or painful joints.

In a January 1995 letter, the Veteran's mother stated that while the Veteran was in service, he was in an accident where a load shifted and injured both of his ankles..  

In March 2003, the Veteran recounted an in-service accident where the driver of a cargo truck ran a stop sign, slammed on the breaks, and caused a heavy load of cargo to crush both of his ankles.

An August 2004 RO rating decision denied service connection for right and left ankle disabilities.  The RO found that the service medical records did not show any right or left ankle disability.  Post-service treatment records showed that the Veteran's complaints that his right leg gave out in conjunction with a back injury that occurred in January 1976.  Further post-service treatment records did not contain a diagnosis of a right or left ankle disability.

The evidence added to the claims file subsequent to the August 2004 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.  

The additional treatment records do not show a diagnosis of a disability of either ankle.

At the August 2013 Board hearing, the Veteran stated that while he was on active duty, he was riding in the back of a vehicle that stopped suddenly.  He stated that 70,000 pounds of cargo caught both of his feet.  He stated that he was not taken to the hospital.  He was not currently receiving any type of treatment for either ankle.

All of the statements from the Veteran and spouse reiterate the previously considered assertion that he has right and left ankle disabilities incurred as a result of a crushing accident while on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the August 2004 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the August 2004 RO decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of a disability of either ankle that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's and his spouse's lay statements are merely redundant of the evidence previously considered, and the medical reports do not show a diagnosis of a disability of either ankle.

As the information provided in support of the application to reopen the claim for service connection for right and left ankle disabilities does not include new and material evidence, the appeals as to those issues remain denied and the claims are not reopened.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Right Eye

In April 1971, a foreign body acquired during a dust storm was removed from the Veteran's eye, and a firm patch was applied.  The next day, the patch was removed.

On service separation examination in November 1971, the Veteran's eyes were found to be normal.  On an accompanying Report of Medical History, the Veteran indicated that he had vision in both of his eyes.  He specified that he did not have eye trouble.

In a January 1995 letter, the Veteran's mother stated that while the Veteran was in service, a piece of metal flew into his eye, and a doctor performed surgery.

A November 2012 VA eye examination found a left eye corneal scar, bilateral cataracts, and dry eye syndrome and noted the Veteran sustained a right eye injury during service, but that the examiner did not address whether the right eye cataract or dry eye syndrome was a result of the right eye injury in service.

At the August 2013 Board hearing, the Veteran stated that three pieces of metal flew into his right eye while he was on active duty.  He said that the hood of a car had particles on it, and the wind blew the particles into his eye.

In June 2014, a VA examiner reviewed the claims file and opined that the Veteran's dry eye and cataracts were less likely as not caused by or a result of the Veteran's eye injury during active service.  The examiner indicated that the Veteran had nuclear sclerotic cataracts, which were typically associated with normal aging.  After reviewing the service medical records, the examiner found that the in-service injury where shards of metal reportedly hit the Veteran's right eye did not result in a penetrating injury.  The examiner explained that a globe-penetrating injury may cause a traumatic cataract if the foreign body touches the lens upon entering the globe, but that there was no evidence of a traumatic cataract or penetrating foreign body in the file.  Although the Veteran experienced dry eye, the examiner stated that there was insufficient scientific evidence to suggest that there was a relation between corneal subepithelial scarring and dry eye symptoms.  The examiner opined that dry eye was exacerbated by other factors, such as age.

The Board finds the opinion of the June 2014 VA examiner to be very probative.  The opinion of the June 2014 VA examiner is definitive, based upon a complete review of the Veteran's records, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service medical records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the June 2014 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the lay statements from the Veteran and spouse.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statements describing the Veteran's in-service right eye accident are credible.  The Board find the Veteran's account of wearing an eye patch following treatment for the right eye while on active duty to be credible.

However, the June 2014 VA examiner opined that it was less likely than not that the Veteran's right eye disabilities were related to active service, to include as a result of the Veteran's documented in-service right eye treatment.  The Board finds the June 2014 VA examiner's opinion to be more probative than the Veteran's and his spouse's assertions.  The Board finds that the opinion of the June 2014 VA examiner outweighs the assertions of the Veteran and his spouse, as the June 2014 VA examiner was a trained medical professional who specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities and addressed other possible etiologies.  The examiner provided a persuasive rational for the opinions offered.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service, or any event of service, and any current disability of the right eye.  The Board finds that the VA examiner's opinion is the most persuasive evidence in this case.  The Veteran has not submitted any contrary competent evidence that shows that any current eye disability is related to service or any incident of service.

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim for service connection for a right eye disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for bilateral hearing loss is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for tinnitus is granted and to that extent only, the appeal is allowed.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability, other than post-operative coccygectomy, and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right ankle disability and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a left ankle disability and the appeal is denied.

Entitlement to service connection for a right eye disability is denied.


REMAND

On service entrance examination in July 1970, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
15
--
35
LEFT
5
5
5
--
35


On service separation examination in November 1971, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
0
15
LEFT
5
5
5
5
15

On an accompanying Report of Medical History, the Veteran indicated that he did not experience hearing loss.

In March 2003, the Veteran stated that his hearing had failed due to exposure to aircraft noise while on active duty.

On VA examination in November 2012, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
50
75
80
LEFT
55
60
70
75
80

The speech discrimination scores were 82 percent for the right ear and 90 percent for the left ear.  The Veteran reported difficulty comprehending speech in competing noise.  The examiner gave a diagnosis of bilateral sensorineural hearing loss.  After reviewing the Veteran's records, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner explained that audiometric testing performed at the time of separation showed that the Veteran had normal hearing bilaterally.  A comparison with induction thresholds indicated no positive significant threshold shift for either ear during active service, and the Veteran denied ear or hearing problems at the time of separation.  Furthermore, the examiner stated that there was no known scientific basis for the delayed onset of noise-induced hearing loss.  The examiner further opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

The Board finds the November 2012 examination report to be inadequate for adjudicative purposes.  When VA provides an examination or obtain an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  That study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  That study also suggests that as people age, those hair cells are damaged, and if the redundant cells are not there, the individual experiences a greater hearing loss.  The November 2012 examiner did not address those research papers in the report.  Therefore, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, and make arrangements to obtain all records not already associated with the claims file.  

2.  Obtain all VA medical records that are not already of record.

3.  Then, schedule the Veteran for a VA examination for an opinion on whether any hearing loss diagnosis and tinnitus are as likely as not (50 percent or greater probability) related to noise exposure in service.  The examination should be conducted by an otolaryngologist.  The Veteran was exposed to loud noise during service.  A hearing test and the Maryland CNC word recognition test must be conducted.  The examiner must review the claims file and should note that review in the report.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but that is not dispositive on the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

(a)  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

(b)  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

(c)  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

(d)  Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


